department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date legend org organization name xx date address address date org address uil identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court july 20xx certified mail - return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons organizations described in sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt_purpose your organization has not performed any activities since your inception and you have provided no information regarding your receipts expenditures or activities you have not established that the org has been operated exclusively for an exempt_purpose you have failed to meet the requirements of sec_501 and sec_1_501_c_3_-1 in that you have failed to provide information and establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or you can contact the taxpayer_advocate nearest you by calling revenue service office of taxpayer_advocate of writing to internal _ taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service sw 6th court room plantation fl date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice catalog number 34809f letter if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f form_8 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period starting january 20xx name of taxpayer org legend org organization name xx date xyz state president president issue whether org organization operates exclusively for an exempt_purpose under sec_501 of the internal_revenue_code facts the organization’s application_for recognition of exempt status form_1023 stated that its mission was to improve the quality of life for persons in the very low low and moderate income segment sic of xyz through home ownership the contemplated activities stated in the application included programs to provide home ownership education credit counseling and mortgage assistance the internal_revenue_service recognized the organization as a tax-exempt_organization described in sec_501 by letter dated march 19xx president president of the organization stated to the examining agent that the organization applied for exempt status in order to engage in down payment assistance president also stated that the organization had handled only down payment assistance transactions and had been inactive for some time agent he agreed that the exempt status of the organization should be terminated in a telephone conversation with the a copy of letter and attachments dated april 20xx requesting that the organization provide information with respect to the year ending december 20xx is attached as exhibit a the organization failed to respond to the internal revenue service’s correspondence on october 20xx the revenue_agent sent out via certified mail letter along with a second copy of letter and attachments which had been mailed on april 20xx it was returned by the u s postal service marked unclaimed the envelope indicated that notices were delivered on october 20xx on november 20xx and on november 20xx the organization was administratively dissolved by the state of xyz on september 20xx for failure_to_file the required annual report on march 20xx the revenue_agent made initial contact by phone after internet research to locate a contact telephone number the revenue_agent sent letter form_4564 idr and publication on that same day with a request for a response by april 20xx the person who answered the telephone stated that the organization never had gross_receipts of dollar_figure or more and that the organization had completed only a few sales involving down payment assistance the person also stated that the organization has been inactive for some time form 886-a rev department of the treasury - internal_revenue_service page of form_8 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period starting january 20xx name of taxpayer org legend org organization name xx date xyz state president president the agent sent an information_document_request on march 20xx in which he requested the following documents a resolution signed by at least officers of the organization which states the date the organization was dissolved b a copy of the meeting minutes that documents the dissolution vote and effective date of the dissolution c a statement signed by an officer regarding the disposition of the organization’s assets at the time of dissolution d copies of the organization’s bank statements and cancelled checks for the last year e a final information_return form_990 or ez with the header information completed the date of dissolution shown as the period ending date and the box for final return checked the organization provided none of the requested documents in addition president stopped taking and returning the agent’s calls the revenue_agent tried to contact the organization by telephone on april 20xx april 20xx and on april 20xx and left messages no one returned the phone call on april 20xx the revenue_agent finally spoke with someone at the contact number by telephone the person stated that the president had been out of town visiting with his sick mother and did not have a chance to gather the information requested the revenue_agent extended the deadline to april 20xx to submit the requested information the revenue_agent never received a response to an information_document_request the revenue_agent left additional messages for the taxpayer on may 20xx may 20xx may 20xx may 20xx and may 20xx he never received a return phone call to date the organization has not submitted the documentation that was requested in order to terminate the exempt status of the organization in addition the agent has received no return phone calls to explain why information was not submitted the internal_revenue_service has no record that the organization has ever filed a form_990 according to the information received by telephone the organization did not have gross_receipts over dollar_figure in any year law form 886-a rev department of the treasury - internal_revenue_service page of form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period starting january 20xx name of taxpayer org legend org organization name xx date xyz state president president an organization described in sec_501 must be organized and operated exclusively for exempt purposes sec_501 every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6001 except as provided in sec_6033 every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe il r c sec_6033 sec_6011 requires any person made liable for any_tax imposed by this title or with respect to collection thereof to make a return or statement according to the forms and regulations prescribed by the secretary every person required to make a return or statement shall include therein the information required by such forms or regulations with some exceptions organizations exempt from federal_income_tax under sec_501 must file form 990-t exempt_organization business income_tax return to report unrelated_business_income_tax sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the internal_revenue_code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law sec_1_6033-2 provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose department of the treasury - internal_revenue_service form 886-a rev page of form_8 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period starting january 20xx name of taxpayer org legend org organization name xx date xyz state president president of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code revrul_59_95 1959_1_cb_627 describes a situation in which an exempt_organization that was requested to produce a financial statement as of the end of the year and a statement of its operations during such year its records were so incomplete that it was unable to furnish such statements sec_6033 of the internal_revenue_code of provides that every organization except as provided therein exempt from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe the service held that the failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status revrul_2006_27 r b sets forth standards for determining when an organization that provides funds to homebuyers for down payment or closing costs qualifies for exemption from federal_income_tax under sec_501 in situation an organization provides down payment assistance to low-income individuals and families it offers financial counseling seminars and conducts other educational activities to help prepare potential low-income homebuyers for the responsibility of home ownership under the organization’s grantmaking procedures the staff considering a particular applicant’s application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties such as real_estate agents and developers who may receive a financial benefit from the sale moreover in substantially_all of the cases in which the organization provides down payment assistance to a homebuyer the organization receives a payment from the home seller further there is a direct correlation between the amount of the down payment assistance provided by the organization to the homebuyer and the amount of the home seller’s payment to the organization finally the organization does not conduct a broad based fundraising campaign to attract financial support rather most of the organization’s support comes from home sellers and real estate-related businesses that may benefit from the sale of homes to buyers who receive the organization’s down payment assistance the revenue_ruling holds that the organization described in situation is not exempt from federal_income_tax under sec_501 because it finances its down payment assistance activities with contributions from sellers and individuals that stand to benefit form 886-a rev department of the treasury - internal_revenue_service page of form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period starting january 20xx name of taxpayer org legend org organization name xx date xyz state president president from the transactions that the organization facilitates the fact that the organization relies on seller's payments for most of its funding and in substantially_all of the transactions the payment from a home seller corresponds to the amount that the organization gives to a homebuyer indicate that the benefit to the home seller is a critical aspect of an organization’s operations revrul_2006_27 also holds that the payments to homebuyers in situation are not gifts but rebates or purchase_price reductions because sellers make the payments not out of detached and disinterested generosity but in response to an anticipated economic benefit namely the sale of their home at a higher price and in less time situation sec_1 and in revrul_2006_27 describe organizations that provide down payment and closing costs to qualified homebuyers in the manner that could qualify for exemption from federal_income_tax under sec_501 in situation the organization’s purposes and activities relieve the poor distressed and underprivileged by enabling low-income individuals and families to obtain decent safe and sanitary homes in situation the organization’s purposes and activities combat community deterioration in a specific economically depressed area that has suffered a major loss of population and jobs importantly these organizations conduct broad based fundraising programs to attract gifts grants and contributions from several foundations businesses the general_public and receive funding from government agencies see revrul_2006_27 their policies and procedures prevent the grantmaking staff from knowing identities of the parties involved in the transaction and whether anyone related to the transaction had made or agreed to make or made a contribution to the organization analysis the organization has failed to respond to the internal revenue service’s requests for information and documents the service’s repeated attempts to contact the organization were unsuccessful under sec_6001 the organization is required to keep the records and to provide them to the service upon request to show that the organization is in fact not liable for the federal_income_tax the organization failed to do this additionally the organization failed to submit information that would enable the service to verify that the organization was in fact not liable for filing the returns under sec_6033 or sec_6011 accordingly the organization failed to satisfy the requirements of sec_6001 sec_6033 and sec_6011 the organization was administratively dissolved by the state of xyz for failure_to_file the required annual report because the organization failed to respond to the service's requests for information and records the service has been unable to confirm that the organization has operated its down payment assistance program in a manner that is consistent with the requirements under sec_501 form 886-a rev department of the treasury - internal_revenue_service page of form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period starting january 20xx name of taxpayer org legend org organization name xx date xyz state president president the organization did not respond to the information_document_request and produce the requested records therefore the organization has failed to meet the reporting requirements under sec_6001 and sec_6033 the organization failed to establish that it was organized and operated exclusively for exempt purposes instead it appears that the organization operated a down payment assistance program in the manner similar to the organization described in revrul_2006_27 situation which the service ruled as inconsistent with the sec_501 purposes accordingly the organization’s exempt status is revoked effective january 20xx consequently the organization must file forms for the tax period ending december 20xx and all subsequent periods the position of the organization is not known it has the opportunity to file a protest within days form 886-a rev department of the treasury - internal_revenue_service page of
